Citation Nr: 0814827	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  03-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 15, 1986, for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted a TDIU and assigned an 
effective date of November 12, 1998.  

Significantly, in a July 2007 decision, the Board granted an 
earlier effective date of April 15, 1986, for a 100 percent 
rating for PTSD.  As a result, in an August 2007 Order, the 
Court of Appeals for Veterans Claims (Court) granted a Joint 
Motion for Remand of the parties and vacated a September 2006 
decision of the Board that had denied an effective date 
earlier than March 12, 1990, for a TDIU.  

The effective date of April 15, 1986, now in effect for a 100 
percent rating for PTSD renders moot consideration or 
adjudication of entitlement to an effective date on or after 
April 15, 1986, for a TDIU.  Accordingly, the aspect of this 
case remaining on appeal is entitlement to an effective date 
earlier than April 15, 1986, for a TDIU, as reflected on the 
title page of this decision.

The attorney who represented the veteran at the Court during 
the instant appeal is no longer accredited to represent 
clients before VA.  (The attorney may, however, continue to 
represent clients before the Court under the rules governing 
admission to practice before that tribunal.)  The veteran was 
informed of this fact in a letter from the RO dated in 
September 2003, which also advised him that he could select 
another accredited service organization, claim agent, or 
private attorney to represent him.  He was also provided a 
follow-up letter in November 2003, with further information 
regarding representation.  The veteran has not selected 
alternative representation.  


FINDINGS OF FACT

1.  The disabilities for which the veteran was service-
connected effective prior to April 15, 1986, are a 20 percent 
rating for disability of the left leg and thigh, consisting 
of scarring, residuals of a fracture of the fibula, and 
retained foreign bodies (i.e., metallic fragments); and a 
noncompensable (0 percent) rating for scarring due to shell 
fragment wounds of the right thigh.  

2.  The veteran's contentions received prior to April 15, 
1986, do not indicate that he was unemployable due to then-
service-connected disabilities of the lower extremities.

3.  The medical evidence dated prior to April 15, 1986, does 
not indicate that the veteran was unemployable due to then-
service-connected disabilities of the lower extremities.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1986, for a TDIU are not met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.157, 3.321(b), 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include a claim for an earlier effective date.  The claim at 
issue in this appeal is entitlement to an earlier effective 
date for a TDIU.

As noted above, under 38 U.S.C. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  However, 
in this case the earlier effective date issue on appeal did 
not stem from an application for benefits, but rather from a 
notice of disagreement as to the effective date assigned by 
the April 2000 VA rating decision for the grant of TDIU 
benefits.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  However, the April 2000 
rating decision on appeal was issued prior to enactment of 
VCAA in November 2000.  As such, VCAA notice was not provided 
as to the TDIU claim granted in the April 2000 rating 
decision.  A duty to assist letter for the veteran's TDIU 
claim was provided to the veteran in December 1999, but this 
letter did not fully comply with the not-yet-enacted 
provisions of the VCAA.

For the earlier effective date claim for a TDIU currently on 
appeal, VA satisfied its duty to notify by means of a May 
2004 letter from the AOJ to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for an earlier effective date and of 
his and VA's respective duties for obtaining evidence.  
Further, he was requested to submit any relevant evidence in 
his possession to VA.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  To the extent the 
veteran's claim for an earlier effective date for a TDIU 
might be construed as an increased rating claim, the veteran 
demonstrated actual knowledge of the need to show worsening 
of his condition due to unemployability by virtue of 
completing a formal application for "increased compensation 
based on unemployability" received in October 1999, with two 
attached letters from VA clinicians describing the impact of 
the veteran's PTSD on his ability to function and work.  The 
specifics of diagnostic codes and how they might be met 
without demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result) are not at issue under 
the facts of this case, so that no notice was required in 
this regard. 

As noted above, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the appellant after the initial adjudication, 
the claim was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim adjudicated on the merits herein, and to 
respond to VA notices, but the actions taken by VA, including 
readjudications of his claim, have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of the veteran's clinical treatment and examinations, 
and written applications and requests for VA benefits.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
his statements and the medical evidence, and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional relevant 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding relevant evidence with 
respect to the veteran's claim for an earlier effective date 
for a TDIU.

Importantly, the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  Specifically, there is no contention or 
indication that VA or other evidence exists that would show 
that the disabilities for which service-connected is in 
effect prior to April 15, 1986, i.e., service-connected 
residuals of shell fragment wounds to the legs and thighs, 
would preclude substantial gainful employment.  There is no 
indication or contention that further such records exist.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The case has been fully developed and the veteran has 
participated extensively in adjudication and development of 
his claim.  

No Prejudicial Error

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  There has been 
no prejudice to the appellant that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Court has stated that 
"[n]othing in law or common sense supports a conclusion that 
the Court should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores, 22 Vet. App. 37 (2008).  
 Here, the present case and a related claim for a higher 
initial rating for PTSD has been the subject of extensive 
adjudication before the RO, the Board, and the Court, and the 
veteran has been provided the full panoply of administrative 
appellate procedures established by Congress.  This has 
resulted in outcomes largely favorable to the veteran, such 
as a 100 percent rating for PTSD, effective April 15, 1986.  
Whatever technical deficiency that may be found to exist as 
to notice or development in this complex and unusual matter, 
after the extensive development and adjudication that has 
taken place, there is no indication of any reasonably 
possibility of demonstrating by competent medical evidence 
that the veteran was unemployable before April 15, 1986, due 
to the disabilities of the lower extremities for which 
service connection was in effect prior to April 15, 1986.  In 
pursuing an earlier effective date and a higher rating for 
his initial rating claim for PTSD, and in his claim for an 
earlier effective date for a TDIU which is the subject of 
this decision, the veteran has demonstrated full awareness as 
to the requirements for increased ratings, TDIUs, and earlier 
effective dates, and has pursued his claim in an effective 
manner that demonstrates actual knowledge of the requirements 
for each.  As such, the Board finds no prejudice to the 
veteran in finally adjudicating what remains of his appeal 
for an earlier effective date for a TDIU at this time.   See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Law and Regulations

Effective Dates

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105.  Similarly, a decision of 
the Board is generally final absent a timely appeal to the 
Court and resulting reversal or remand of the decision.  See 
38 U.S.C.A. §§ 7104, 7252.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation to a 
veteran shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
the application for an increased rating is received within 
one year of the date of increase in disability.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the 
effective date is the date of receipt of claim, or the date 
entitlement arose, which ever is later.  38 C.F.R. § 
3.400(o)(1).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

TDIU

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

A TDIU requires that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Factual Analysis

As noted in the introduction section of this decision, the 
aspect of the veteran's appeal remaining is entitlement to an 
effective date earlier than April 15, 1986, for a TDIU.

In April 1980, the RO received from the veteran an 
application for an increased rating for his shell fragment 
wounds of the legs, alleging that his disability had 
increased substantially.  At the time of the application, the 
veteran was in receipt of a combined rating of 10 percent for 
service-connected disability of both legs, based on 
disability due to multiple service-connected disabilities 
that were each separately rated as non-compensable.  See VAR 
1324 (as in effect in 1970); 38 C.F.R. 3.324 (2007).  This 10 
percent rating was effective from November 1969, the date of 
his discharge from service.  In the section of the April 1980 
application for an increased rating corresponding to a claim 
for total disability, the vetera indicated he had 4 years of 
high school, with 2 years of technical school training.  
However, he did not complete any information regarding 
employment, when he had last worked, stating he was not 
currently employed, or indicating that he was totally 
disabled.

At a June 1980 VA examination, the veteran complained that 
his left leg hurt all the time.  He also complained of pain 
in his legs and problems with motion of both knees that had 
become progressively worse.  He was noted to be employed as a 
bartender, and would stand on his feet most of the night, 
resulting in great difficulty in the morning because of his 
pain.  On examination he had scars of the legs.  There was 
retained shrapnel in both legs.  He had free extension and 
flexion of both legs.  One scar on the left leg was tender at 
times.  The other scars were described as asymptomatic.  
There was a popping in the right knee joint, but no 
instability.  Examination of the left knee joint was 
negative.  The diagnoses were residuals, shell fragment 
wounds of the left leg and thigh; residuals, shell fragment 
wounds of the right leg and thigh; and old, well-healed 
fracture of the left fibula.  

Based on the June 1980 VA examination, in August 1980 the RO 
raised the veteran's combined rating to 20 percent, 
consisting of a 20 percent rating for disability of the left 
leg and thigh, including scarring, residuals of a fracture of 
the fibula and retained foreign bodies; and a noncompensable 
(0 percent) rating for scarring due to shell fragment wounds 
of the right thigh.  

There is no clear indication in the claims files if or as to 
when the veteran was provided notice of the August 1980 
rating decision.  Nevertheless, the matter of the propriety 
of a 20 percent rating for the period from April 1980 to 
April 14, 1986, was most recently adjudicated in a rating 
decision dated in March 1989.  The RO found CUE in its prior 
rating decisions dated in August 21, 1986, and April 23, 
1987, for failing to bring forward the 20 percent rating for 
the shell fragment wounds of the left lower extremity and the 
noncompensable rating for the shell fragment wounds of the 
right lower extremity from the August 1980 adjudication.  The 
veteran was afforded notice of this decision in April 1989 
and did not submit a notice of disagreement within one year 
of that notice.  Accordingly, the 20 percent rating assigned 
for these disabilities for the period from April 1980 to 
March 1989 is final.  See 38 U.S.C.A. § 7105.  

These ratings for service-connected disability of the lower 
extremities remained in effect until November 12, 1998.  In 
April 2000, the RO adjudicated informal claims for 
significant additional disability of the lower extremities 
due to and as a residual of service-connected shell fragment 
wounds, and assigned very significant additional ratings for 
those disabilities, which, when combined, by themselves 
exceed the 60 percent rating for disability of the lower 
extremities, or of multiple disabilities incurred in action, 
required to meet the schedular criteria for a TDIU.  See 38 
C.F.R. § 4.16(a)(1) and (4).  However, the effective date 
assigned for the higher disability ratings and newly service-
connected manifestations with respect to his shell fragment 
wounds of the lower extremities was November 12, 1998, which 
was the date that the RO found that treatment records 
reflected an increase in disability.  The veteran did not 
submit a notice of disagreement within one year of May 2000 
notice of the higher ratings for residuals of the shell 
fragment wounds of the legs, and the November 12, 1998, 
effective date assigned as to these ratings is therefore 
final.  See 38 U.S.C.A. § 7105.  Thus, the rating of 20 
percent for residuals of shell fragment wounds of the lower 
extremities as assigned prior to November 12, 1998, is final. 

In a May 2006 Memorandum Decision and Order, the Court found 
that a September 2002 Board decision contained CUE insofar as 
it failed to assign an initial disability rating of 100 
percent for PTSD, because the Board had overlooked evidence 
that the veteran was unemployable due to PTSD.  In the July 
2007 Board decision that implemented the Court's Order, the 
Board noted medical evidence demonstrating that the veteran's 
symptoms of PTSD precluded employment in the years preceding 
his claim for service connection for PTSD.  The effective 
date of April 15, 1986, for the initial 100 percent rating 
for PTSD assigned in the July 2007 Board decision is final.  
See 38 U.S.C.A. § 7104.  Because the finally adjudicated 
effective date for service connection for PTSD and for the 
initial rating of 100 percent is April 15, 1986, the Board 
may not consider the veteran's PTSD symptomatology in 
determining whether entitlement to a TDIU is warranted prior 
to April 15, 1986.  See 38 C.F.R. § 4.16.

The veteran's formal application for a TDIU was received in 
October 1999.  However, because the Court and the Board have 
found under the Clear and Unmistakable Evidence standard that 
there was evidence in VA's possession showing that the 
veteran was unemployable due to PTSD as of the April 15, 
1986, effective date for service connection for PTSD, the 
Board finds that the record did at that time properly raise 
an informal claim for a TDIU.  See 38 C.F.R. § 3.157(b)(1).  
Since the veteran is currently in receipt of a 100 percent 
rating dating back to April 15, 1986, the matter of 
entitlement to a TDIU, i.e., a 100 percent rating based on 
service-connected disabilities rated at less than 100 
percent, is moot from April 15, 1986, forward.

Because the veteran is rated as 20 percent disabled due to 
service-connected disabilities prior to April 15, 1986, he 
does not meet the minimum 60 percent disability rating for 
entitlement to a TDIU on a schedular basis for this period.  
See 38 C.F.R. § 4.16(a).  

Aside from the medical evidence as it pertains to then-non-
service-connected psychiatric disability (including PTSD), a 
general overview of the treatment records toward the end of 
the time period at issue reflects the following:  On January 
22, 1986, the veteran was seen for non-service-connected 
conditions including stomach pain and hypertension.  A mental 
health treatment record in March 1986 reflects ongoing 
problems with unemployment.  A mental health treatment note 
indicates that on April 8, 1986, the veteran complained that 
both legs were causing him more pain.  He agreed to consult 
with Disabled American Veterans to get a claim review process 
going, since he felt that a 20 percent rating was not 
sufficient to compensate for all of the pain and suffering he 
had experienced.  The mental health treatment provider did 
not conduct an examination or evaluation of the legs.  

On April 14, 1986, the veteran was seen for pains in both 
legs.  On physical examination, he was noted to have faint 
scars from previous war injury.  On examination of the legs, 
there was no deformity and no pedal edema.  The assessment 
was old injury of both legs-residual pains.  He was also 
assessed as having hypertension, a non-service-connected 
condition. 

Particularly during the years 1983 to 1986, the veteran 
received frequent treatment for other disabilities, but only 
infrequently sought treatment for his residuals of shell 
fragment wounds, and did not complain of or receive treatment 
for symptoms which could reasonably be construed as 
precluding employment, or as a claim for a TDIU based on his 
then-service-connected disabilities.

The April 8, 1986, mental health treatment record mentioned 
above was received by the RO on May 6, 1986, and does 
arguably meet the criteria for an April 8, 1986, informal 
claim for an increased rating for shell fragment wound of the 
lower extremities.  See 38 C.F.R. 3.157(b)(1) (1986 & 2007).  
As noted above, however, the RO reinstated and continued the 
20 percent rating for this period in a rating decision dated 
in March 1989, and provided notice to the veteran of this 
fact.  The veteran did not appeal, and when the RO later 
increased the ratings for service-connected disability of the 
lower extremities effective November 12, 1998, the veteran 
did not appeal the effective date assigned for the higher 
ratings.  Therefore, the disability ratings and effective 
dates currently assigned are final for dates prior to April 
15, 1986.  

In summary, the medical evidence of treatment prior to April 
15, 1986, does not indicate that the veteran was unemployable 
due to his then-service-connected bilateral leg disabilities, 
nor is there any contention received prior to April 15, 1986, 
indicating that the veteran was unemployed due to his 
service-connected leg disabilities.  There is evidence to 
show that the veteran was unemployed or unemployable in the 
two to three years prior to April 15, 1986, but the evidence 
does not indicate that this was due to then-service-connected 
disabilities, but rather indicates that this was due to PTSD, 
for which service connection is not in effect prior to April 
15, 1986.

For the period prior to April 15, 1986, the schedular 
criteria (combined 60 percent or greater for disability of 
the lower extremities, or 60 percent or greater for his 
multiple injuries incurred in action) for a TDIU are not met, 
and, in the context of his then-20 percent combined rating, 
the veteran's service-connected disabilities are not so 
exceptional or unusual as to warrant extraschedular 
consideration of his claim for a TDIU.  As of the date of 
physical examination for treatment purposes on April 14, 
1986, there were no present or prior indications of marked 
interference with employment or frequent periods of 
hospitalization due to then-service-connected bilateral 
residuals of shell fragment wounds to the lower extremities 
so as to render impractical the application of the regular 
schedular standards.  More generally, there is no evidence to 
show that the veteran was unemployable due to his service-
connected bilateral residuals of shell fragment wounds to the 
lower extremities prior to April 15, 1986.  See 38 C.F.R. 
§ 3.321(b), 4.16(b).  Accordingly, this case does not warrant 
referral to the Director, Compensation and Pension, for 
extraschedular consideration.  

In light of the foregoing, the Board finds that an effective 
date earlier than April 15, 1986, for a TDIU, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to an effective date prior to April 15, 1986, for 
a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


